Exhibit 10.61 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. PURCHASE AGREEMENT No. 0604 BETWEEN BOMBARDIER INC. AND PINNACLE AIRLINES CORP. Relating to the Purchase of Twenty-Five (25) Bombardier Q400 Series Aircraft This Agreement is made on the 17th day of February 2007. BETWEEN: BOMBARDIER INC., a Canadian corporation represented by Bombardier Aerospace, Regional Aircraft having an office located at 123 Garratt Boulevard, Downsview, Ontario, Canada M3K 1Y5 (“Bombardier”). AND: PINNACLE AIRLINES CORP., a Delaware corporation having an office located at 1689 Nonconnah Boulevard, Suite 111, Memphis, Tennesse, United States 38132(“Buyer”). WHEREAS Buyer desires to purchase and Bombardier desires to sell Twenty-Five (25) Aircraft and related data, documents, and services on the terms and conditions set out in this Agreement; NOW THEREFORE, in consideration of the mutual covenants herein contained, Buyer and Bombardier agree as follows: ARTICLE 1 - INTERPRETATION 1.1 The headings in this Agreement are included for convenience only and shall not be used in the construction or interpretation of this Agreement. 1.2 In this Agreement, unless otherwise expressly provided, the singular includes the plural and vice-versa. 1.3 In this Agreement the following expressions shall have the meaning ascribed thereto below unless otherwise expressly provided: “Acceptance Date” means the date of execution of the Certificate of Acceptance by Buyer; “Acceptance Period” means a period of up to three (3) consecutive U.S. and Canadian working days, subject to extension pursuant to Section 8.7, commencing on the later of the Readiness Date or the date the Aircraft is actually made available to Buyer for ground inspection and acceptance flight, in which to complete the inspection and acceptance flight; “Agreement” means this Agreement, including its Schedules, Annexes and letter agreements, if any, attached hereto and the Specification (each of which is incorporated in the Agreement by this reference), as they may be amended or supplemented pursuant to the provisions of the Agreement; “Aircraft” means the aircraft to be sold and purchased pursuant to this Agreement.For the avoidance of doubt, in the event that this Agreement covers more than one aircraft (including any aircraft the subject of an option purchase), the expression “Aircraft” shall refer to any one or more of such aircraft as the context requires; “Aircraft Purchase Price” means, for each Aircraft, the Base Price adjusted for (a) Buyer Requested Changes (b) any Regulatory Changes in respect of which Buyer shall pay Bombardier’s reasonable charges pursuant to Article 10 and (c) the Economic Adjustment Formula; “Base Price” means, for each Aircraft the base price of the Aircraft (excluding the Buyer Selected Optional Features) Ex Works (Incoterms 2000) Bombardier’s facilities in Downsview, Ontario; “Bill of Sale” means a bill of sale in the form set out in Schedule II; “Buyer Requested Changes” means changes made pursuant to Section 10.1; “Buyer Selected Optional Features” means the items set out in Appendix IV; “Certificate of Acceptance” means a certificate of acceptance in the form set out in Schedule I; “Certificate of Receipt of Aircraft” means a certificate in the form set out in Schedule III; “Change Order” means a request for a change to the Specification in the form set out in Schedule IV; “Delivery Date” means the date on which Bombardier delivers the Bill of Sale to Buyer; “Economic Adjustment Formula” means the economic adjustment formula attached as Appendix I to reflect economic fluctuations during the period from January 1, 2007 to the Delivery Date provided that no adjustment shall have the effect of reducing the Aircraft Purchase Price below the Base Price. [***] “Excusable Delay” has the meaning set out in Section 12.1; “FAA” means the Federal Aviation Administration of the United States of America; “Intellectual Property” means a patent, trademark, industrial design or copyright registered with a Canadian or United States office or agency having jurisdiction with respect thereto or similar office or agency of another country whose laws respect the rights of patent, trademark, industrial design and copyright owners of other countries; “Non-Excusable Delay” has the meaning set out in Section 13.1; “Notice” means any notice, request, approval, permission, consent or other communication to be given or required under this Agreement; “Permitted Change” has the meaning set out in Section 10.2; “Readiness Date” means the date on which the Aircraft will be ready for Buyer’s inspection, acceptance flight and acceptance (as notified by Bombardier to Buyer); “Regulatory Change” has the meaning set out in Section 10.3; “Scheduled Delivery Month” means for each Aircraftthe month specified in Appendix II for the delivery of each of the Aircraft, as modified from time to time pursuant to this Agreement; “Specification” means type specification no. DS8-400 Revision 2 Amendment 1 dated October 30, 2006, a copy of which Buyer acknowledges having received, as that specification may be modified from time to time in accordance with this Agreement; “Subsidiary” of a corporation means a corporation or other entity more than 50% of whose stock or other equity interest of any class or classes having by the terms thereof ordinary voting power to elect a majority of the directors (or equivalent officials) is at the time owned directly or indirectly by such first mentioned corporation; “Taxes” has the meaning set out in Section 4.3; and “TC” means Transport Canada. All dollar amounts in this Agreement are in United States Dollars and all references to $ and USD have a corresponding meaning. 1.5 In this Agreement, reference to an Article, Section, Schedule, Annex or Appendix shall be construed as a reference to an article, section, schedule, annex or appendix of and to this Agreement. 1.6 In this Agreement, reference to “include” or “including” shall not mean including without limitation. 1.7 For the purposes of this Agreement, a corporation is an affiliate of another corporation if, but only if, one corporation is a Subsidiary of the other corporation or both corporations are Subsidiaries of the same corporation. ARTICLE 2 - SUBJECT MATTER OF SALE 2.1 Subject to the terms and conditions of this Agreement, Bombardier will sell and Buyer will purchase Twenty-Five (25) Bombardier Q 400 Series aircraft model 402 aircraft manufactured pursuant to the Specification as supplemented to include the Buyer Selected Optional Features. ARTICLE 3 - CUSTOMER SUPPORT SERVICES AND WARRANTY 3.1 Bombardier shall provide to Buyer the customer support services pursuant to the provisions of Annex A. 3.2 Bombardier shall provide to Buyer the warranty and the service life policy described in Annex B, which shall be the exclusive warranty applicable to the Aircraft. Unless expressly stated otherwise, the services referred to in Sections 3.1 and 3.2 above are included in the Aircraft Purchase Price. ARTICLE 4 - PRICE/TAXES 4.1 The price of the aircraft shall be the relevant Aircraft Purchase Price. 4.2 (a) The Base Price for the Aircraft is [***] expressed in January 1, 2007 United States Dollars. (b) The price for the Buyer Selected Optional Features is [***] expressed in January 1, 2007 United States Dollars. (c) The Aircraft Base Price is [***] which is the sum of the Basic Aircraft Price and the Buyer Selected Optional Features, expressed in January 1, 2007 United States Dollars. 4.3 The Aircraft Purchase Price does not include any taxes, fees or duties including, but not limited to, sales, use, value added (including the Canadian Goods and Services Tax), personal property, gross receipts, franchise, excise taxes, assessments or duties (“Taxes”) (other than Canadian income taxes charged on the income of Bombardier and its affiliates) which are or may be imposed by law upon Bombardier, any affiliate of Bombardier, Buyer or the Aircraft whether or not there is an obligation for Bombardier to collect same from Buyer, by any taxing authority or jurisdiction occasioned by, relating to or as a result of the execution of this Agreement or the sale, lease, delivery, storage, use or other consumption of any Aircraft or any other matter, good or service provided under or in connection with this Agreement.[***] 4.4 If any Taxes (other than Canadian income taxes charged on the income of Bombardier) are imposed upon Bombardier or Buyer and become due or are to be collected from Bombardier by any taxing authority, Bombardier shall notify Buyer.If the Buyer has not paid for the Aircraft in full, such Taxes shall be added to the Aircraft Purchase Price.If Buyer has paid for the Aircraft, Buyer shall promptly, but no later than ten (10) working days after receiving such notice, pay such Taxes directly to the taxing authority, or reimburse Bombardier for such Taxes, as the case may be, including interest and penalties.[***]4.5Upon Bombardier’s request, Buyer shall execute and deliver to Bombardier any documents that Bombardier deems necessary or desirable in connection with any exemption from or reduction of or the contestation of or the defense against any imposition of Taxes. ARTICLE 5 - PAYMENT 5.1 Buyer shall make payment or cause payment to be made for each Aircraft calculated [***] as follows: (a) [***] of the [***] Aircraft Purchase Price [***] of the Agreement, less the deposit for such Aircraft received by Bombardier from the executed proposal No. 1409R2 dated February1, 2007; (b) [***] of the [***] Aircraft Purchase Price [***] months prior to its Scheduled Delivery Month; (c) [***] of the [***] Aircraft Purchase Price [***] months prior to its Scheduled Delivery Month; and (d) the balance of the net Aircraft Purchase Price on or before the Delivery Date of the relevant Aircraft, less the deposit for such Aircraft received by Bombardier. All payments referred to in paragraphs (b) and (c) above are to be made on the first business day of the applicable month. 5.2 If Buyer fails to pay any amount payable by it under this Agreement when due, Buyer shall pay Bombardier daily interest on late payments, from the date that any payment becomes due up to and including the day of payment, at a rate of [***] per annum over the prime rate announced by the Chase Manhattan Bank, N.A., or its successor, from time to time, calculated and compounded monthly. Bombardier’s right to receive such interest is in addition to any other right or remedy Bombardier has at law as a result of Buyer’s failure to make payments when due including the right to terminate this Agreement in accordance with Section 14.2. 5.3 Buyer shall make all payments due under this Agreement in immediately available funds by deposit on or before the due date to Bombardier’s account in the following manner or such other bank account as Bombardier may notify to Buyer from time to time: Transfer to: Bank of America 1401, Elm Street Dallas, Texas, U.S.A. 75202 Account Name: [***] [***] Account #: [***] Bank Name: [***] ABA#: [***] SWIFT number: [***] PLEASE REFERENCE: INVOICE # AND/OR AIRCRAFT SERIAL # 5.4 All other amounts due, including any taxes, with respect to each Aircraft shall be paid on or prior to the Delivery Date of the respective Aircraft. 5.5 Bombardier shall remain the exclusive owner of the Aircraft, free and clear of all rights, liens, charges, encumbrances or special property interests of or created by or through Buyer, until such time as all payments referred to in this Article 5 have been made. 5.6 Buyer shall make all payments hereunder without set-off, deduction or counter claim of any kind. ARTICLE 6 - BUYER INFORMATION 6.1 During the manufacture of the Aircraft, Buyer shall provide to Bombardier all information as Bombardier may reasonably request to manufacture the Aircraft. Bombardier shall advise Buyer of the specific information required and the latest date by which such information is required, and Buyer shall provide such information by the date(s) so advised. The requested information and its applicable due date(s) shall be substantially in the form of Appendix V. Failure, refusal or delay of Buyer to comply with the requirements of this Article may result in an increase in the Aircraft Purchase Price, a delay in the delivery of the Aircraft, or both. Further, any revisions to the Appendix V information that Bombardier receives after the respective due date may result in an increase in the Aircraft Purchase Price, a delay in delivery of the Aircraft, or both. 6.2 Buyer acknowledges that there will be no Buyer furnished equipment installed or incorporated on the Aircraft. ARTICLE 7 - CERTIFICATION 7.1 Bombardier has obtained or will obtain (a) TC, a TC Type Certificate (Transport Category), and (b) from the FAA an FAA Type Certificate for the type of aircraft purchased under this Agreement. 7.2 Bombardier shall provide to Buyer a TC Certificate of Airworthiness (Transport Category) for export to the United States for each Aircraft on or before the relevant Delivery Date. The Aircraft shall be in a condition enabling Buyer (or a person eligible to obtain such certificate under then applicable law) to obtain at the time of delivery a Standard Airworthiness Certificate issued pursuant to Part 25 of the U.S. Federal Aviation Regulations. 7.3 Bombardier shall not be obligated to obtain and/or provide any other certificates (or similar documents) or approvals as part of this Agreement. 7.4 Buyer is responsible for obtaining all import licenses and/or authorizations required to import or operate the Aircraft into any country outside of Canada. 7.5 Bombardier shall, to the extent permitted by law and at Buyer’s expense, provide Buyer with such assistance as it may reasonably request to obtain a Canadian export license to enable Buyer to export the Aircraft from Canada subject to prevailing export control regulations (including those of the United States) in effect on the Delivery Date. 7.6 If the use of any of the certificates identified in this Article 7 are discontinued during the performance of this Agreement, reference to such discontinued certificate shall be deemed a reference to any other certificate or instrument which corresponds to such certificate or, if there should not be any such other certificate or instrument, then Bombardier shall be deemed to have obtained such discontinued certificate(s) upon demonstrating that the Aircraft complies substantially with the Specification as supplemented to include the Buyer Selected Optional Features. References to a regulatory authority shall include any succeeding department or agency then responsible for the duties of said regulatory authority. ARTICLE 8 - DELIVERY AND ACCEPTANCE PROCEDURE 8.1 The Aircraft shall be offered to Buyer for inspection and acceptance at Bombardier’s facility in Downsview, Ontario during the Scheduled Delivery Month. 8.2 Bombardier shall give Buyer at least [***] days advance Notice, of the projected Readiness Date of each Aircraft for inspection and delivery.In addition, Bombardier shall give Buyer at least ten (10) working days advance Notice of the Readiness Date. 8.3 Within two (2) business days following receipt by Buyer of the notice of the Readiness Date, Buyer shall: (a) provide Notice to Bombardier as to the source and method of payment of the balance of the Aircraft Purchase Price; (b) identify to Bombardier the names of Buyer’s representatives who will participate in the inspection, acceptance flight and acceptance; and (c) provide evidence of the authority of the designated persons to execute the Certificate of Acceptance and other delivery documents on behalf of Buyer. 8.4 Buyer shall complete the inspection and flight test of the Aircraft during the Acceptance Period. 8.5 Up to four (4) representatives of Buyer may participate in Buyer’s ground inspection of the Aircraft and two (2) representatives of Buyer may participate in the acceptance flight.Bombardier shall, if requested by Buyer, perform an acceptance flight of not less than one (1) and not more than [***] hours duration [***].Ground inspection and any acceptance flights shall be conducted in accordance with Bombardier’s acceptance procedures (a copy of which shall be provided to Buyer at least thirty (30) days prior to the Scheduled Delivery Month of the first Aircraft).At all times during ground inspection and acceptance flights, Bombardier shall retain control over the Aircraft. 8.6 Unless a material discrepancy from the Specification (as supplemented to include the Buyer Selected Optional Features) is revealed during the ground inspection or acceptance flight, Buyer shall accept the Aircraft on or before the last day of the Acceptance Period in accordance with the provisions of Section 8.8. 8.7 If any material discrepancy from the Specification is revealed during the ground inspection or acceptance flight, the discrepancy will promptly be corrected by Bombardier, at no cost to Buyer as soon as reasonably possible, depending on the nature of the discrepancy and of the time required for correction, and the Acceptance Period shall be extended as necessary. To the extent necessary to verify such correction, Bombardier shall perform a further acceptance flight. 8.8 Upon completion of the ground inspection and acceptance flight of the Aircraft and correction of any material discrepancy from the Specification (as supplemented to include the Buyer Selected Optional Features), if any, the following shall be promptly accomplished sequentially on the same day : (a) Buyer will sign and deliver to Bombardier a Certificate of Acceptance for the Aircraft. Execution of the Certificate of Acceptance by or on behalf of Buyer shall be conclusive evidence of Buyer having examined the Aircraft and found it in accordance with the Specification as supplemented to include the Buyer Selected Optional Features as of the Delivery Date; (b) Bombardier will deliver to Buyer a TC Certificate of Airworthiness for Export to the United States; (c) Buyer shall pay Bombardier the balance of the Aircraft Purchase Price and any other amounts due; (d) Upon receipt by Bombardier of the balance of the Aircraft Purchase Price, Bombardier shall deliver to Buyer a Bill of Sale and shall relinquish control of the Aircraft to Buyer; (e) Buyer shall execute and deliver to Bombardier a Certificate of Receipt of Aircraft. Each of Buyer and Bombardier agree that the Notice of Readiness Date shall be equivalent to an offer to tender to Buyer of the Aircraft for delivery, and failure, refusal or delay by Buyer to act on such Notice in accordance with this Agreement shall constitute a default under this Agreement entitling Bombardier to pursue its remedies hereunder. In addition to any other rights available to Bombardier Buyer shall promptly, upon demand, reimburse Bombardier for all costs and expenses incurred by Bombardier as a result of a failure, refusal or delay by Buyer to accept, take delivery of and/or remove the Aircraft from Bombardier’s premises, including but not limited to amounts for storage, insurance, Taxes and the preservation and protection of the Aircraft.In addition, Bombardier may in its reasonable discretion, without releasing Buyer from any of its liabilities to Bombardier and without any liability whatsoever of Bombardier to Buyer, deliver the Aircraft affected by such failure, refusal or delay to another customer to minimize the impact upon Bombardier of such failure, refusal or delay by Buyer hereunder, whether or not Bombardier elects to terminate this Agreement with respect to that Aircraft pursuant to Section 14.2 hereunder. ARTICLE 9 - TITLE AND RISK 9.1 Title to the Aircraft and risk of loss of or damage to the Aircraft passes to Buyer when Bombardier delivers the Bill of Sale to Buyer on the Delivery Date. 9.2 If, after transfer of title on the Delivery Date, the Aircraft remains in or is returned to the care, custody or control of Bombardier, Buyer shall retain risk of loss of, or damage to the Aircraft and for itself and on behalf of its insurer(s) hereby waives, renounces and releases Bombardier and any of Bombardier’s affiliates from any claim, whether direct, indirect or by way of subrogation, for damages to or loss of the Aircraft arising out of, or related to, or by reason of such care, custody or control, [***]. ARTICLE 10 - CHANGES 10.1 Buyer Requested Changes Buyer shall request changes to the Specification or any Buyer Selected Optional Features by way of a Change Order. Should Buyer request a change, Bombardier shall advise Buyer whether Bombardier is prepared to agree to make such change and, if so, of the price and availability of the change and, to the extent reasonably practical, of the expected effect, if any, of such change request on: (a) the Scheduled Delivery Month; (b) the price and payment terms applicable to the Change Order; and (c) the performance characteristics of the Aircraft. Such Change Order shall become effective and binding on the parties hereto when signed by a duly authorized representative of each party. Any changes made in accordance with the provisions of this Section 10.1 shall be a “Buyer Requested Change” and the cost thereof shall be borne by Buyer. If delivery of the Aircraft is delayed due to a Buyer Requested Change, such delay shall be an Excusable Delay within the meaning of Article 12. 10.2 Permitted Changes Bombardier may, prior to the Delivery Date and without a Change Order or Buyer’s consent: (a) substitute the kind, type or source of any material, part, accessory or equipment with any other material, part, accessory or equipment of like, equivalent or better kind or type; or b) make such change or modification to the Specification as it deems appropriate to: (1) improve the Aircraft, its performance, maintainability or appearance, or (2) prevent delays in manufacture or delivery, provided that such substitution, change or modification shall not (i) increase the Aircraft Purchase Price or (ii) materially and adversely affect (a) the Scheduled Delivery Month, (b) interchangeability or replaceability of spare parts or (c) the performance characteristics of the Aircraft. If a substitution, change or modification affects the Aircraft Purchase Price or materially affects the Scheduled Delivery Month, interchangeability or replaceability of spare parts or the performance characteristics or maintainability or appearance of the Aircraft, Buyer’s consent shall be requested, such consent not to be unreasonably withheld.Any change made in accordance with the provisions of this Section 10.2 shall be deemed to be a “Permitted Change” and the cost thereof shall be borne by Bombardier, incuding the inclusion of any changes to the Technical Data at delivery. 10.3 Regulatory Changes If any change to, or modification or testing of, the Aircraft is required by any law or governmental regulation or requirement or interpretation thereof by any governmental agency having jurisdiction in order to meet the requirements of Section 7.2 (a “Regulatory Change”), such Regulatory Change shall be made to the Aircraft prior to the Delivery Date to the extent practicable, or at such other time after the Delivery Date as the parties may agree upon. The Regulatory Change shall be made without additional charge to Buyer unless such Regulatory Change is: (a) necessary to comply with any requirement of the United States, the country of import, which varies from or is in addition to its regulation, requirement or interpretation in effect on the date hereof for the issuance of a Certificate of Airworthiness in said country of import, in which case Buyer shall pay Bombardier’s reasonable charges for such Regulatory Change, or (b) required by any governmental law or regulations or interpretation thereof promulgated by TC or the FAAwhich is effective subsequent to the date of this Agreement but before the Delivery Date and which is applicable to all aircraft in general or to all aircraft of the same category as the Aircraft, in which case Buyer shall pay Bombardier’s reasonable charges for such Regulatory Change incorporated in any such Aircraft. If delivery of the Aircraft is delayed by the incorporation of any Regulatory Change, such delay shall be an Excusable Delay within the meaning of Article 12. Bombardier shall promptly notify Buyer of any necessity to issue a Change Order reflecting any Regulatory Change, and shall prepare and issue such change order which shall set forth in detail the particular changes to be made and the anticipated effect, if any, of such changes on design, performance, weight, balance, Scheduled Delivery Month, Base Price and Aircraft Purchase Price. Any Change Orders issued pursuant to this Article shall be effective and binding upon the date of Bombardier’s transmittal of such Change Order. 10.4 For the avoidance of doubt, Bombardier and Buyer acknowledge that Buyer Requested Changes, Permitted Changes and Regulatory Changes are intended to be mutually exclusive categories. ARTICLE 11 - BUYER’S REPRESENTATIVES AT BOMBARDIER SITE 11.1 From time to time, commencing [***] months prior to the Scheduled Delivery Month of the first Aircraft to be delivered and ending with the Delivery Date of the last Aircraft purchased hereunder, subject to Section 11.3 Bombardier shall furnish, without charge, office space at Bombardier’s facility relating to the manufacture of the aircraft for one (1) representative of Buyer.Buyer shall be responsible for all expenses of its representative and shall notify Bombardier at least thirty (30) calendar days prior to the first scheduled visit of such representative and three (3) days for each subsequent visit. 11.2 Bombardier’s and Bombardier’s affiliates’, facilities relating to the manufacture of the aircraft shall be accessible to Buyer’s representative during normal working hours.Buyer’s representative shall have the right, upon reasonable notice to Bombardier, to periodically observe the work at Bombardier’s or Bombardier’s affiliates’ facilities where the work is being carried out provided there shall be no disruption in the performance of the work. 11.3 Buyer’s representative shall conform to Bombardier’s rules and regulations and any other rules and regulations applicable at the facilities being visited and on or before arrival at said facilities shall enter into a “Limited Access and Non-disclosure Agreement” with Bombardier. At any time prior to delivery of the Aircraft, Buyer’s representative may request, in writing, correction of parts or materials which they reasonably believe are not in accordance with the Specification.Bombardier shall provide a written response to any such request. Communication between Buyer’s representative and Bombardier shall be solely through Bombardier’s Contract Department. Buyer hereby releases and agrees to defend, indemnify and hold harmless Bombardier, its affiliates and their respective officers, directors, agents, employees and contractors from and against all liabilities, damages, losses, costs and expenses resulting from any acts by Buyer’s representatives or resulting from injuries to or death of, Buyer’s representatives while at the facilities of Bombardier or Bombardier’s affiliates or their respective subcontractors or during inspection, acceptance flight or acceptance of the Aircraft, regardless of cause or fault, [***] ARTICLE 12 - EXCUSABLE DELAY 12.1 If Bombardier is prevented or delayed, directly or indirectly, from performing any of its obligations under this Agreement by an Excusable Delay, Bombardier shall not be liable for, and shall not be in default under this Agreement on account of, such delay or non-performance and the time fixed or required for the performance of any obligation in this Agreement shall be extended for a period equal to the period during which any such event or the effects thereof shall persist. Excusable Delay means an event which isbeyond the reasonable control of Bombardier and includes, without limitation, the following: (a) force majeure or acts of God; (b) war, warlike operations, act of the enemy, armed aggression, civil commotion, insurrection, terrorism, riot or embargo; (c) fire, explosion, earthquake, lightning, flood, drought, windstorm or other action of the elements or other catastrophic or serious accidents; (d) epidemic or quarantine restrictions; (e) any legislation, act, order, directive or regulation of any governmental or other duly constituted authority; (f) strikes, lock-out, walk-out, and/or other labour troubles causing cessation, slow-down or interruption of work; (g) lack or shortage or delay in delivery of supplies, materials, accessories, equipment, tools or parts, despite [***] (h) delay or failure of carriers, subcontractors or suppliers for any reason whatsoever, despite Bombardier’s reasonable efforts to avoid or mitigate any such event; or (i) delay in obtaining any airworthiness or export approval or certificate, or any equivalent approval or certification, by reason of any law or governmental order, directive or regulation or any change thereto, or interpretation thereof, by a governmental agency, the effective date of which is subsequent to the date of this Agreement, or by reason of any change or addition made by Bombardier or its affiliates as a result of a request of or requirement made by a governmental agency to the compliance program of Bombardier or of its affiliate, or any part thereof, as same may have been approved by TC, or change to the interpretation thereof to obtain any such airworthiness approval or certificate or such equivalent. 12.2 (a) If Bombardier concludes, based on its appraisal of the facts and normal scheduling procedures, that due to Excusable Delay delivery of the Aircraft will be delayed for more than nine (9) months after the original Scheduled Delivery Month or any revised date agreed to in writing by the parties, Bombardier shall promptly notify Buyer in writing and either party may within seven (7) days terminate this Agreement with respect to the Aircraft by giving Notice to the other party. (b) If, due to Excusable Delay, delivery of any Aircraft is delayed for more than nine (9) months after the last day of the original Scheduled Delivery Month or any revised date agreed to by the parties, either party may within seven (7) days terminate this Agreement with respect to such Aircraft by giving Notice to the other party. 12.3 If prior to the Delivery Date of an Aircraft, that Aircraft is lost, destroyed or damaged beyond repair as a result of an Excusable Delay, Bombardier shall promptly notify Buyer in writing. Such Notice shall specify the earliest date reasonably possible, consistent with Bombardier’s other contractual commitments and production schedule, by which Bombardier estimates it would be able to deliver a replacement for the lost, destroyed or damaged Aircraft.If the Notice specifies a date more than [***] months after the original Scheduled Delivery Month or any revised date agreed to in writing by the parties, either party may within [***] days terminate this Agreement with respect to that Aircraft by giving written notice to the other party.Unless Buyer exercises any right it may have to terminate this Agreement with respect to that Aircraft, the parties shall execute an amendment to this Agreement which shall set forth the Delivery Date for such replacement aircraft and corresponding new replacement Aircraft Purchase Price; provided, however, that nothing herein shall obligate Bombardier to manufacture and deliver such replacement aircraft if it would require the reactivation or acceleration of its production line for the model of aircraft purchased hereunder.The terms and conditions of this Agreement otherwise applicable to the replaced Aircraft shall apply to the replacement aircraft. 12.4 Termination under Sections 12.2 or 12.3 shall discharge all obligations and liabilities of Buyer and Bombardier hereunder with respect to such delayed Aircraft (and all related undelivered items and services), Bombardier shall promptly repay to Buyer, and Bombardier’s sole liability and responsibility shall be limited to the repayment to Buyer, of all advance payments for such Aircraft received by Bombardier less any amount due by Buyer to Bombardier other than with respect to such delayed Aircraft. 12.5 The termination rights set forth in Sections 12.2 and 12.3 are exclusive of and in substitution for any and all other rights and remedies provided by law, contract or otherwise. 12.6 [***] ARTICLE 13 - NON-EXCUSABLE DELAY/FAILURE TO TAKE DELIVERY 13.1 If delivery of the Aircraft is delayed by causes not addressed under Article 12 (a “Non-Excusable Delay”) or Bombardier otherwise fails to deliver an Aircraft, Bombardier shall pay Buyer, as liquidated damages and not as a penalty damages in accordance with this Article 13.The amount of liquidated damages shall be [***] for each day of Non-Excusable Delay in excess of a grace period of [***], subject to a maximum of [***] for any such delayed Aircraft.The Buyer acknowledges that the foregoing amounts of liquidated damages are reasonable in light of the circumstances of this Agreement. 13.2 Buyer will not have the right to refuse to take delivery of any Aircraft because of a Non-Excusable Delay unless and until the aggregate duration of the Non-Excusable Delay for such Aircraft exceeds [***].If Bombardier has not offered an Aircraft for inspection and acceptance before the end of that [***] period, Buyer may terminate the Agreement only as to such Aircraft by giving Notice to Bombardier.If, no such Notice has been given and Bombardier offers such Aircraft for inspection and acceptance and Buyer refuses to take delivery of such Aircraft because of Non-Excusable Delay, Buyer will be deemed to have terminated the Agreement as to such Aircraft and Buyer shall be entitled to recover from Bombardier, as liquidated damages and not as a penalty, the amount of liquidated damages calculated under Section 13.1 to the date of termination.In addition, Bombardier shall promptly repay to Buyer all advance payments for such Aircraft plus daily simple interest thereon from the date of receipt to the date of repayment at the prime rate charged by Chase Manhattan Bank, N.A., or its successor, from time to time, calculated and compounded monthly. 13.3 The liquidated damages payable in accordance with Section 13.1 and Buyer’s right of termination under Section 13.2 for Non-Excusable Delays, including a complete failure to deliver, are exclusive of and in substitution for any and all other rights and remedies provided by law and Buyer disclaims, waives, releases and renounces all other remedies including remedies for (a) any costs incurred by Buyer in securing temporary or permanent replacement aircraft, (b) any financing, tax, personnel, facility or other costs or damages incurred by Buyer relating to delivery or non-delivery of the Aircraft, including but not limited to expenses for pilot and ground crew training, maintenance facilities, scheduling and pilot time, or (c) any indirect, incidental or consequential damages, including without limitation loss of use, loss of revenue or loss of profit. 13.4 [***] ARTICLE 14-TERMINATION 14.1 This Agreement may be terminated, in whole or in part, with respect to any or all of the Aircraft before the applicable Delivery Date by either party (the “terminating party”) by Notice to the other party (the “other party”) if: (a) the other party makes an assignment for the benefit of creditors or admits in writing its inability to pay its debts or generally does not pay its debts as they become due; or (b) a receiver or trustee is appointed for the other party or for substantially all of the other party’s assets and, if appointed without the other party’s consent, such appointment is not discharged or stayed within [***] calendar days thereafter; or (c) proceedings or action under any law relating to bankruptcy, insolvency or the reorganization or relief of debtors are instituted by or against the other party, and, if contested by the other party, are not dismissed or stayed within [***] calendar days thereafter; or any writ of attachment or execution or any similar process is issued or levied against the other party or any significant part of its property and is not released, stayed, bonded or vacated within [***] calendar days after its issue or levy. 14.2 This Agreement may be terminated by Bombardier in whole or in part, before the Delivery Date with respect to any or all undelivered Aircraft (a) if Buyer is in breach of any payment obligation which continues for ten days beyond the due date of such payment obligation; or (b) if Buyer is in default or breach of any other material term (including Article 8) or condition of this Agreement and Buyer does not cure such default or breach within [***] calendar days after receipt of notice from Bombardier specifying such default or breach. 14.3 This Agreement may be terminated by Buyer in whole or in part with respect to all or any of the Aircraft, as applicable, only pursuant to Articles 12 and 13 and Section 14.1. Buyer’s exclusive rights, remedies and recourse against Bombardier upon termination under Article 12 or Article 13 are as set forth in Article 12 or Article 13 respectively. 14.4 In case of termination of this Agreement by Bombardier in whole or in part pursuant to this Article 14: (a) all rights which Buyer has under this Agreement or any interest or claim Buyer may have in or to any terminated Aircraft shall be null and void with immediate effect except as to any Aircraft not the subject of such termination; and (b) Bombardier may sell, lease or otherwise dispose of the terminated Aircraft to another party free of any claim by Buyer; and (c) Bombardier shall be entitled to recover from Buyer all costs, expenses, losses and damages incurred by Bombardier as a result of Buyer’s default including loss of profit, all costs incurred as a result of disruption in production, training expenses and selling expenses to re-sell the terminated Aircraft, the cost of all vendor goods purchased in order to configure the terminated Aircraft to Buyer’s specification and costs associated with reconfiguring the terminated Aircraft in order to re-sell the Aircraft and any payments received by Bombardier with respect to all undelivered terminated Aircraft shall be retained by Bombardier and applied against such costs, expenses, losses and damages. (d) Buyer’s obligations under Articles 4, 17 and 21 and Section 11.3, and Bombardier’s obligations under Articles 12, 13, 16 and 21 shall survive any termination. ARTICLE 15 - NOTICES 15.1 Any Notice given under this Agreement shall be in writing and may be delivered by hand against written receipt, registered mail, facsimile providing reasonable proof of transmission or recognized international courier by the party giving the Notice and shall be addressed as follows: (a) to Bombardier: Bombardier Inc. Bombardier Aerospace Regional Aircraft 123 Garratt Boulevard Downsview, Ontario Canada M3K 1Y5 Attention: Director of Contracts Facsimile: [***] (b) to Buyer: Pinnancle Airlines Corp. 1689 Nonconnah Boulevard, Suite 111 Memphis, Tennessee United States 38132 Attention: Peter Hunt, Chief Financial Officer Facsimile: [***] E-mail: [***] Attention: Doug Shockey, Chief Operating Officer Facsimile: [***] Email: [***] 15.2 Notice given in accordance with Section 15.1 shall be deemed sufficiently given to by the addressees when received: (a) if delivered by hand, on the day when the same shall have been so delivered; or (b) if mailed or sent by courier on the day indicated on the corresponding acknowledgment of receipt; or (c) if sent by telex or facsimile on the day indicated by the acknowledgment or the answer back of the receiver in provable form E-mail shall be provided as courtesy but shall not constitute notice hereunder. ARTICLE 16 - INDEMNITY AGAINST INTELLECTUAL PROPERTY INFRINGEMENT 16.1 In the case of any actual or alleged infringement of any registered Canadian or United States Intellectual Property or, subject to the conditions and exceptions set forth below, any registered Intellectual Property issued under the laws of any other country in which Buyer from time to time may lawfully operate the Aircraft (“Other Intellectual Property”), by the Aircraft, or by any system, accessory, equipment or part installed in such Aircraft at the time title to such Aircraft passes to Buyer, Bombardier shall indemnify, protect and hold harmless Buyer from and against all claims, suits, actions, liabilities, damages and costs resulting from the infringement, excluding any indirect, incidental, consequential, or punitive damages (which include loss of revenue or loss of profit) and Bombardier shall, at its option and expense: (a) procure for Buyer the right under such patent to use such system, accessory, equipment or part; or (b) replace such system, accessory, equipment or part with one of the similar nature and quality that is non-infringing; or (c) modify such system, accessory, equipment or part to make same non-infringing in a manner such as to keep it otherwise in compliance with the requirements of this Agreement. Bombardier’s obligation hereunder shall extend to Other Intellectual Property only if from the time of design of the Aircraft, system, accessory, equipment or part until the alleged infringement claims are resolved: (a) such other country and the country in which the Aircraft is permanently registered have ratified and adhered to and are at the time of the actual or alleged infringement contracting parties to the Chicago Convention on International Civil Aviation of December 7, 1944 and are fully entitled to all benefits of Article 27 thereof; and (b) such other country and the country of registration shall each have been a party to the International Convention for the Protection of Industrial Property (Paris Convention) or have enacted patent laws which recognize and give adequate protection to inventions made by the nationals of other countries which have ratified, adhered to and are contracting parties to both of the forgoing conventions. 16.2 The foregoing indemnity does not apply to equipment provided by Buyer to Bombardier, or to avionics, engines or any system, accessory, equipment or part that was not manufactured to Bombardier’s detailed design or to any system, accessory, equipment or part manufactured by a third party to Bombardier’s detailed design without Bombardier’s authorization. 16.3 Buyer’s remedy and Bombardier’s obligation and liability under this Article are conditional upon (i) Buyer giving Bombardier written notice within ten (10) days after Buyer receives notice of a suit or action against Buyer alleging infringement or within twenty (20) days after Buyer receives any other written claim of infringement (ii) Buyer uses reasonable efforts in full cooperation with Bombardier to reduce or mitigate any such expenses, damages, costs or royalties involved, and (iii) Buyer furnishes promptly to Bombardier all data, papers and records in its possession or control necessary or useful to resist and defend against such claim or suit.Bombardier may at its option conduct negotiations with any party claiming infringement and may intervene in any suit or action.Whether or not Bombardier intervenes, Bombardier shall be entitled at any stage of the proceedings to assume or control the defence of any claim.Buyer’s remedy and Bombardier’s obligation and liability are further conditional upon Bombardier’s prior approval of Buyer’s payment or assumption of any liabilities, expenses, damages, royalties or costs for which Bombardier may be held liable or responsible. 16.4 The indemnity, obligations and liabilities of Bombardier and remedies of Buyer set out in this article are exclusive and accepted by Buyer to be in lieu of and in substitution for, and Buyer hereby waives, releases and renounces, all other indemnities, obligations and liabilities of Bombardier and of its affiliates and all other rights, remedies and claims, including claims for damages, direct, indirect, incidental, consequential, or punitive of Buyer against Bombardier and its affiliates express or implied, arising by law or otherwise, with respect to any actual or alleged Intellectual Property infringement of any kind by the aircraft or any installed system, accessory, equipment or part. ARTICLE 17 - LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION 17.1 IN NO EVENT WILL BOMBARDIER OR ANY OF ITS AFFILIATES HAVE ANY OBLIGATION OR LIABILITY (AT LAW OR IN EQUITY), WHETHER ARISING IN CONTRACT, WARRANTY (INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), IN TORT (INCLUDING THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS LIABILITY, OR OTHERWISE) FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE WHATSOEVER. 17.2 THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOMBARDIER AND THE REMEDIES OF BUYER EXPRESSLY PROVIDED IN THIS AGREEMENT, THE BILL OF SALE, ANNEX A AND ANNEX B EXCLUSIVELY SET FORTH BOMBARDIER’S OBLIGATIONS WITH RESPECT TO ANY NON-CONFORMANCE OF THE AIRCRAFT WITH THE SPECIFICATION OR ANY DEFECT IN THE AIRCRAFT, AND ARE ACCEPTED BY BUYER TO BE ITS EXCLUSIVE REMEDY AND BOMBARDIER EXPRESSLY DISCLAIMS AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER REMEDIES, WARRANTIES, GUARANTEES, OBLIGATIONS, REPRESENTATIONS OR LIABILITIES, EXPRESS OR IMPLIED, OF BOMBARDIER AND ITS AFFILIATES WITH RESPECT TO EACH AIRCRAFT OR PART THEREOF, PRODUCT, DOCUMENT OR SERVICE DELIVERED OR PROVIDED UNDER THIS AGREEMENT, ARISING IN FACT, IN LAW, IN CONTRACT, IN TORT, OR OTHERWISE, INCLUDING: A. ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE; B. ANY IMPLIED WARRANTY OR CONDITION ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE; C. ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS LIABILITY OF BOMBARDIER OR ITS AFFILIATES; AND D. ANY OBLIGATION, LIABILITY OR RESPONSIBILITY FOR LOSS OF OR DAMAGE TO ANY AIRCRAFT SUBJECT TO THIS AGREEMENT. 17.3 BUYER (FOR ITSELF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS) AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS BOMBARDIER, ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES AND CONTRACTORS, AND EACH OF THEM, FOR ALL CLAIMS FOR LOSS OF OR DAMAGE TO PROPERTY, INCLUDING THE AIRCRAFT, OR FOR INJURIES TO OR DEATH OF ANY AND ALL PERSONS RESULTING, DIRECTLY OR INDIRECTLY, FROM THE USE OR OPERATION OF THE AIRCRAFT AFTER ACCEPTANCE AND DELIVERY OF THE AIRCRAFT TO BUYER, HOWEVER ARISING (WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE) AND WHETHER OR NOT ATTRIBUTABLE TO ANY ACT OR OMISSION OF BOMBARDIER OR ITS AFFILIATES OR THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES AND CONTRACTORS. THE ABOVE AGREEMENT TO DEFEND INDEMNIFY AND HOLD HARMLESS DOES NOT APPLY TO LIABILITY TO THIRD PARTIES FOR DEATH OR INJURY ARISING OUT OF AN ACCIDENT TO THE EXTENT CAUSED BY (1) [***]. ARTICLE 18 - ASSIGNMENT 18.1 Except as provided in Sections 18.2 and 18.3, Buyer shall not assign, sell, transfer, charge or dispose of (in whole or in part) any of its rights or obligations hereunder without Bombardier’s prior written consent, and without such consent any purported assignment, sale, transfer, charge or disposition shall be void and of no effect.In the event of an assignment, sale, transfer, charge or disposition with Bombardier’s consent, Buyer shall remain jointly and severally liable with any assignee for the performance of all and any of Buyer’s obligations under this Agreement and Bombardier reserves the right as a condition of its consent to amend one or more of the terms and conditions of this Agreement. 18.2 Either party may assign, sell, transfer or dispose of (in whole or in part) any of its rights and obligations hereunder to a wholly owned Subsidiary provided that there is no increase to the liability and/or responsibility of the non-assigning party and that the assigning party remains jointly and severally liable with any assignee for the performance of its obligations under this Agreement. 18.3 After transfer of title of the Aircraft, Buyer may assign, its rights and corresponding obligations under the Agreement to a third party purchaser of the Aircraft, provided said third party agrees in writing to be bound by all the terms and conditions of this Agreement. 18.4 Bombardier may assign any of its rights to receive money hereunder without the prior consent of Buyer. ARTICLE 19 - SUCCESSORS 19.1 This Agreement shall inure to the benefit of and be binding upon each of Bombardier and Buyer and their respective successors and permitted assigns. ARTICLE 20 - APPLICABLE LAWS 20.1 This Agreement shall be governed and construed in accordance with the laws of the [***] without regard to any conflicts of laws principles which might result in the application of the laws of any other jurisdictionand the parties have agreed that the application of the United Nations Convention on Contracts for the International Sale of Goods is hereby excluded. 20.2 Bombardier’s obligations under this Agreement shall be subject to and apply only to the extent permitted by applicable laws, regulations, directives and/or orders regarding export controls, including those of the United States. ARTICLE 21 - CONFIDENTIAL NATURE OF AGREEMENT 21.1 This Agreement and its terms are is confidential between the parties and shall not, without the prior written consent of the other party, be disclosed by either party (or its directors, officers, employees or agents) in whole or in part to any other person or body except as may be necessary for either party to carry out its obligations under this Agreement or as required by applicable laws, regulations and government orders. 21.2 Except as may be reasonably required for the normal operation, maintenance, overhaul and repair of the Aircraft, Buyer shall hold confidential all technical data and information supplied by or on behalf of Bombardier. Buyer shall not reproduce any technical data or information or divulge the same to any third party without the prior written consent of Bombardier. 21.3 Either party may announce the signing of this Agreement by means of a notice to the press provided that the content and date of the notice has been agreed to by the other party. 21.4 This Article 21 shall survive any termination of this Agreement. ARTICLE 22 - AGREEMENT 22.1 This Agreement constitutes the entire Agreement between Bombardier and Buyer and supersedes and cancels all prior agreements, negotiations, drafts, representations and communications, whether oral or written, between Bombardier and Buyer or their respective agents, with respect to or in connection with the subject matter of this Agreement. 22.2 No agreement or understanding varying or supplementing the terms and conditions hereof shall be binding on either Bombardier or Buyer unless an amendment to this Agreement is issued and duly signed by their respective authorized representatives pursuant to the provisions of this Article. 22.3 In the event of any inconsistencies between this Agreement and any of the Schedules and Annexes or other documents referred to herein, the provisions of this Agreement shall prevail. 22.4 If any of the provisions of this Agreement are for any reason declared by judgment of a court of competent jurisdiction to be unenforceable or ineffective, those provisions shall be deemed severable from the other provisions of this Agreement and the remainder of this Agreement shall remain in full force and effect. 22.5 THE BENEFIT OF THE WAIVER, RELEASE, RENUNCIATION AND EXCLUSION OF LIABILITY IN EACH OF ARTICLES 12, 13 AND 17 AND SECTIONS 8.9, 11.3 AND 16.4, ANNEX A SECTION 2.9.4.5 AND ANNEX B SECTION 5.1 EXTENDS ALSO TO THE OTHER DIVISIONS, OTHER SUBSIDIARIES, AND OTHER AFFILIATES OF BOMBARDIER INC. (COLLECTIVELY THE “BOMBARDIER GROUP”) AND TO THE OFFICERS, DIRECTORS, EMPLOYEES AND REPRESENTATIVES OF THE BOMBARDIER GROUP, ON WHOSE BEHALF AND FOR WHOSE BENEFIT BOMBARDIER IS, FOR PURPOSES OF THIS SECTION 22.5, ACTING AS AGENT AND TRUSTEE. 22.6 Bombardier and Buyer confirm to each other they have each obtained the required authorizations and fulfilled any applicable conditions to enable each of them to enter into this Agreement. 22.7 Buyer and Bombardier agree that this Agreement has been the subject of discussion and negotiation and is fully understood by the parties hereto and that the price of the Aircraft and the other mutual agreements of the parties set forth herein were arrived at in consideration of the provisions contained herein including in Sections 11.3, 13.2, 13.3, 14.3 and 16.4 and Article 17. IN WITNESS WHEREOF this Agreement was signed on the date written hereof: PINNACLE AIRLINES CORP. BOMBARDIER INC., represented by Bombardier Aerospace Regional Aircraft /s/ Philip Trenary Per: Philip Trenary Title:President
